POOLER, Circuit Judge:
I respectfully dissent. The district court, in contravention of Supreme Court precedent, failed to make an adequate record as to what alternatives to closure it considered and why those alternatives were deemed inadequate.
“In all criminal prosecutions, the accused shall enjoy the right to a ... public trial.” U.S. Const. amend. VI. The Supreme Court teaches that in criminal cases, there is a presumption that the courtroom will be open to the public. See Press-Enterprise Co. v. Superior Court of Calif., 464 U.S. 501, 509-10, 104 S.Ct. 819, 78 L.Ed.2d 629 (1984). This presumption is rebuttable, but courtroom closings “must be rare and only for cause shown that outweighs the value of openness.” Id. at 509, 104 S.Ct. 819. Thus:
The presumption of openness may be overcome only by an overriding interest based on findings that closure is essential to preserve higher values and is narrowly tailored to serve that interest. The interest is to be articulated along with findings specific enough that a reviewing court can determine whether the closure order was properly entered.
Waller v. Georgia, 467 U.S. 39, 45, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984) (citation and internal quotation marks omitted).
“The exclusion of courtroom observers, especially a defendant’s family members and friends, even from part of a criminal trial, is not a step to be taken lightly.” Guzman v. Scully, 80 F.3d 772, 776 (2d Cir.1996). “[T]he Supreme Court has specifically noted a special concern for assuring the attendance of family members of the accused.” Vidal v. Williams, 31 F.3d *23267, 69 (2d Cir.1994); see also In re Oliver, 333 U.S. 257, 271-72, 68 S.Ct. 499, 92 L.Ed. 682 (1948) (defendant is “at the very-least entitled to have his friends, relatives and counsel present, no matter with what offense he may be charged.”). Thus, “[u]nder Waller and its progeny, courts must undertake a more exacting inquiry when excluding family members, as distinguished from the general public[.]” Smith v. Hollins, 448 F.3d 533, 539 (2d Cir.2006) (citation omitted).
While the right to have family members present “may give way in certain cases to other rights or interests.” Waller, 467 U.S. at 45, 104 S.Ct. 2210, the majority fails to appreciate the difference between excluding the defendant’s parents and excluding the general public and the press. But no one disagrees with the decision to close the courtroom to the press and general public. The majority finds that excluding Ledee’s parents “allowed the district judge to tell KO when she took the stand that ‘all of the people who are here[ ] are people who have to be here ... [otherwise, everyone’s been excluded.” Majority Op. at 230 (quoting App’x at 53). However, Ledee’s parents were plausibly within the group of people “who have to be” in the courtroom, given the “special concern for assuring the attendance of family members of the accused” to protect the defendant’s Sixth Amendment rights. Vidal, 31 F.3d at 69.
That failing aside, my dissent rests primarily on the district court’s failure to create a record of what reasonable alternatives to courtroom closure it considered, and why those alternatives were inadequate. Once a defendant objects to a courtroom closing, a trial court is required to consider reasonable alternatives to the closing, even in the absence of suggestions from the parties. Presley v. Georgia 558 U.S. 209, 214, 130 S.Ct. 721, 175 L.Ed.2d 675 (2010). Thus, “[t]rial courts are obligated to take every reasonable measure to accommodate public attendance at criminal trials.” Id. There is no question that in some cases, an “overriding interest that is likely to be prejudiced” will provide a basis for closing the courtroom, unable to be overcome by a reasonable alternative. But when that is the case, “the particular interest, and threat to that interest, must be articulated along with findings specific enough that a reviewing court can determine whether the closure order was properly entered.” Id. at 215, 130 S.Ct. 721 (internal quotation marks omitted).
No such record exists here. The sum total of the district court’s analysis of this Waller factor consists of the following statement: “[t]he parties have not advised the court of any reasonable alternatives to the courtroom closure, and the court is not aware of any.” United States v. Ledee, No. 11-cr-175, 2012 WL 1247222, *2 (E.D.N.Y.2012). There is no indication in the record of what alternatives to barring Ledee’s parents during KO’s testimony the district court considered. Compounding this error, the majority goes on to conclude, on a bare record, that no reasonable alternatives exist based on (1) the two alternatives proposed by defense counsel on appeal; and (2) the majority’s inability to come up with another alternative. Majority Op. at 230-31. The majority concludes that “[t]he district court did not have a duty to consider these alternatives ... because they are not reasonable solutions for ensuring that KO would be an uninhibited and effective witness.” Id. An appellate court should not, in the first instance, be determining what is and is not a reasonable alternative. See, e.g., TIFD III-E, Inc. v. United States, 666 F.3d 836, 842 (2d Cir.2012) (noting that “an appellate court’s conventional and salutary preference” is “for addressing issues after they have been considered by the court of first *233instance,” as it “gives the appellate court the benefit of the district court’s analysis”).
We cannot tell from the bare record before us whether the district court considered these alternatives, or, indeed, if the district court considered any alternatives to simply excluding Ledee’s parents from the courtroom. Perhaps a screen would have allowed KO to testify with Ledee’s parents in the courtroom, or perhaps his parents could have listened to her testimony via a live audio feed. KO did express to her father a generalized (and understandable) fear of the public and press witnessing her testimony. But the Sixth Amendment gives a criminal defendant the right to have the public witness his trial, and as discussed above a district court must make a particular effort to allow a defendant’s family to stand witness. The record offers us nothing to review on appeal as to how the district court reached the conclusion that no reasonable alternatives to excluding Ledee’s parents from the courtroom existed. Instead of affirming, I would remand with limited instructions directing the district court to set out its rationale as to what alternatives it considered and why it deemed those alternatives inadequate so that we may consider the issue of a possible Sixth Amendment violation on a full and complete record.
I am well aware that, as detailed in the majority opinion, the defendant here stood accused of horrific crimes against a child. I am also sympathetic to KO’s father’s desire to shield his daughter from further distress. Indeed, on a fully developed record, I may well have joined the majority. But I cannot escape Presley’s clear directive that the district court make findings as to why there are no reasonable alternatives to closing the courtroom to Ledee’s parents, and as no such findings exist here, I respectfully dissent.